Citation Nr: 0917638	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-06 511	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to an effective date prior to October 31, 2003 
for the grant of service connection for urethral stricture 
with chronic dysuria and chronic prostatitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In that decision, the RO granted service 
connection for urethral stricture with chronic dysuria and 
chronic prostatitis, and assigned an initial 40 percent 
evaluation effective October 31, 2003.  The Veteran appealed 
the effective date of award assigned.

In July 2007, the Veteran appeared and testified before the 
undersigned Acting Veterans Law Judge, who was designated by 
the Chairman of the Board to conduct that hearing and to 
render a final determination in this case.  38 U.S.C.A. 
§§ 7101(c), 7102 (West 2002).  The case was remanded by the 
Board in March 2008 and January 2009 for further development.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 
1967 to May 1969.

2.	In March 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In March 2009, the Veteran submitted a written statement 
withdrawing this appeal.  An April 2009 statement from the 
Veteran's representative confirms that the Veteran intends to 
withdraw his appeal with respect to the issue listed on the 
title page.  As there remain no allegations of errors of fact 
or law for appellate consideration, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL A. PAPPAS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


